UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-7503


DANIEL PETERSON,

                  Petitioner - Appellant,

          v.

KEITH WHITENER,

                   Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III,
Chief District Judge. (5:14-hc-02023-D)


Submitted:   February 25, 2015              Decided:   March 2, 2015


Before NIEMEYER, KING, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Daniel Peterson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Daniel Peterson seeks to appeal the district court’s order

finding that his 28 U.S.C. § 2254 (2012) petition is successive

and dismissing it without prejudice on that basis.                           The order is

not    appealable       unless    a   circuit      justice      or    judge     issues    a

certificate of appealability.               28 U.S.C. § 2253(c)(1)(A) (2012).

A     certificate      of      appealability      will    not        issue    absent     “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                  When the district court denies

relief    on    the    merits,    a   prisoner     satisfies         this    standard    by

demonstrating         that     reasonable       jurists   would        find     that    the

district       court’s      assessment    of    the   constitutional           claims    is

debatable      or     wrong.      Slack   v.     McDaniel,      529    U.S.     473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                         Slack, 529 U.S.

at 484-85.

       We have independently reviewed the record and conclude that

Peterson has not made the requisite showing.                           Accordingly, we

deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.                   We dispense with oral

argument because the facts and legal contentions are adequately

                                            2
presented in the materials before this court and argument would

not aid the decisional process.



                                                      DISMISSED




                                  3